The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

1.	Claims 1-4, 6-13, 15-19 and 21 are allowed.

	
	Regarding claim 1:

The closest art of record singly or in combination fails to teach or suggest the limitations “ the incident light generate light measurements in response to the pixel pattern (610,Applicant’s  Fig. 6C-6D), wherein the pixel pattern is selected to be varied along rows and columns of the electronic display in a non-sequential or sequential manner to generate light measurements to be analyzed to determine a lateral position of the optical lens element with respect to the electronic display, after adjustment of an interpupillary distance of the HMD [0058]; and a position determination controller to determine the lateral position by: determining a first display coordinate of the electronic display that is aligned with the light sensor based on corresponding intensity values of the light measurements ([0046-0048], see Fig. 8A-8B); and Attorney Docket No.: OCULP00462 Application No.: 16/532,288determining a second display coordinate of the electronic display that is aligned with a center of the optical lens element based on the first display coordinate and a calibrated distance between the light sensor and the center of the optical lens element (see Applicant’s disclosure [0046-0048, 0054-0056]).

Regarding claim 13:
“ a second light sensor disposed proximate to the second optical lens element to receive incident light from the one or more electronic displays and from the Attorney Docket No.: OCULP00465 Application No.: 16/532,288incident light generate the second plurality of light measurements in response to the pixel pattern, wherein the first and the second adjustable eyecup housings are further configured to allow the lateral movements of the first and second optical lens elements relative to one another for adjusting an interpupillary distance ([0058]); and a position determination controller configured to: determine first and second display coordinates of the electronic display that are aligned with the respective first and second light sensors based on corresponding intensity values of the first and second plurality of light measurements; and determine third and fourth display coordinates of the electronic display aligned with centers of the first and second optical lens elements based at least in part on the first and second display coordinates and calibrated distances between the first and second light sensors and respective centers of the first and second optical lens elements  to determine the interpupillary distance (see Applicant’s disclosure [0046-0048, 0054-0056]).
).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art of record
The pertinent art of record (US 20140098205 A1) and (US 20170038588 A1) discloses HMD device. 


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692